Name: 80/875/EEC: Commission Decision of 17 September 1980 accepting undertakings given by Romanian exporters in connection with the anti-dumping proceeding concerning imports of certain tubes of iron or steel originating in that country, and terminating that proceeding
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-09-20

 Avis juridique important|31980D087580/875/EEC: Commission Decision of 17 September 1980 accepting undertakings given by Romanian exporters in connection with the anti-dumping proceeding concerning imports of certain tubes of iron or steel originating in that country, and terminating that proceeding Official Journal L 249 , 20/09/1980 P. 0024****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 21 , 24 . 1 . 1979 , P . 2 . COMMISSION DECISION OF 17 SEPTEMBER 1980 ACCEPTING UNDERTAKINGS GIVEN BY ROMANIAN EXPORTERS IN CONNECTION WITH THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF CERTAIN TUBES OF IRON OR STEEL ORIGINATING IN THAT COUNTRY , AND TERMINATING THAT PROCEEDING ( 80/875/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS THE COMMISSION RECEIVED A COMPLAINT LODGED BY THE LIAISON COMMITTEE OF THE EEC STEEL TUBE INDUSTRY ON BEHALF OF THE MAJORITY OF COMMUNITY MANUFACTURERS OF GAS PIPES AND STRUCTURAL TUBES ; WHEREAS THE COMPLAINT CONTAINED EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN ROMANIA , AND OF SUBSTANTIAL INJURY RESULTING THEREFROM ; WHEREAS THE SAID EVIDENCE WAS SUFFICIENT TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY ANNOUNCED , BY A NOTICE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( 2 ), THE INITIATION OF A PROCEEDING CONCERNING IMPORTS OF SUCH PRODUCTS ORIGINATING IN ROMANIA , AND COMMENCED AN INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION OFFICIALLY SO ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES DIRECTLY CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO BE HEARD ORALLY , AND TO MEET SO THAT EACH SIDE MIGHT STATE ITS CASE ; WHEREAS THE MAJORITY OF THE PARTIES CONCERNED HAVE TAKEN THIS OPPORTUNITY ; WHEREAS IN ORDER TO ARRIVE AT A PRELIMINARY ASSESSMENT OF THE DUMPING MARGIN AND INJURY , THE COMMISSION CARRIED OUT INSPECTIONS AT THE PREMISES OF THOSE IMPORTERS WHO HAD AGREED TO ASSIST WITH THE INVESTIGATION ; WHEREAS THE COMMISSION ALSO CARRIED OUT INSPECTIONS AT THE PREMISES OF THE PRINCIPAL COMMUNITY MANUFACTURERS CONCERNED , NAMELY MANNESMANN ROHRENWERKE ( DUESSELDORF ) AND NEUNKIRCHENER EISENWERK AG ( HOMBURG ); WHEREAS , IN ORDER TO ESTABLISH WHETHER THE ABOVEMENTIONED IMPORTS WERE DUMPED , THE COMMISSION HAD TO TAKE INTO ACCOUNT THE FACT THAT ROMANIA IS NOT A MARKET ECONOMY COUNTRY ; WHEREAS , FOR THAT REASON , THE COMMISSION HAD TO BASE ITS CALCULATIONS ON THE NORMAL VALUE IN A MARKET ECONOMY COUNTRY ; WHEREAS , IN THAT CONNECTION , THE COMPLAINT HAD CITED THE AUSTRIAN DOMESTIC MARKET IN PARTICULAR ; WHEREAS A COMPARISON WITH THE PRICES OF THE PRODUCTS CONCERNED ON THE AUSTRIAN DOMESTIC MARKET WOULD APPEAR REASONABLE AT LEAST FOR THE PURPOSES OF A PRELIMINARY FINDING OF DUMPING , SINCE THE MANUFACTURING PROCESSES AND TECHNICAL STANDARDS ARE SIMILAR , AND AUSTRIAN PRICE CONTROLS IN RESPECT OF THE TUBES IN QUESTION AND THE LARGE VOLUME OF IMPORTS WOULD APPEAR TO GUARANTEE A FAIR LEVEL OF PRICES ; WHEREAS THE PRELIMINARY FINDING OF DUMPING WAS ACCORDINGLY MADE , FOLLOWING AN INVESTIGATION OF THE PRINCIPAL AUSTRIAN MANUFACTURER VOEST-ALPINE ( VIENNA ), BY COMPARING THE AVERAGE AUSTRIAN EX-WORKS PRICES FOR SALES OVER THE PERIOD FROM OCTOBER 1978 TO JUNE 1979 WITH PRICES FOR IMPORTS FROM ROMANIA INTO THE COMMUNITY OVER THE SAME PERIOD ; WHEREAS , TO TAKE DUE ACCOUNT OF THE DIFFERENCES AFFECTING PRICE COMPARABILITY , THE MAXIMUM DISCOUNTS FOR BULK ORDERS AND CASH PAYMENT , AND SALES AND SERVICE COSTS BORNE BY THE AUSTRIAN MANUFACTURER , WERE DEDUCTED FROM AUSTRIAN LIST PRICES ; WHEREAS THE ABOVE PRELIMINARY EXAMINATION OF THE FACTS SHOWS THE EXISTENCE OF DUMPING IN RESPECT OF THE IMPORTS CONSIDERED IN THE INVESTIGATION , THE DUMPING MARGIN BEING EQUAL TO THE AMOUNT BY WHICH THE NORMAL VALUE AS ESTABLISHED ABOVE EXCEEDS THE PRICE AT WHICH THE GOODS ARE EXPORTED TO THE COMMUNITY ; WHEREAS , FOR EXAMPLE , THE SAID MARGIN WAS ROUGHLY 20 % FOR ONE OF THE MOST COMMON TYPES OF TUBE ; WHEREAS , WITH REGARD TO THE INJURY CAUSED TO THE COMMUNITY INDUSTRY , THE EVIDENCE AVAILABLE TO THE COMMISSION SHOWS THAT IMPORTS INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN ROMANIA , ROSE FROM APPROXIMATELY 22 409 TONNES IN 1976 TO 25 583 TONNES IN 1978 , REACHING 18 529 TONNES FOR THE FIRST SIX MONTHS OF 1979 ; WHEREAS THE MOST RELIABLE INFORMATION AVAILABLE SUGGESTS THAT FROM 1979 IMPORTS OF SUCH TUBES FROM ROMANIA TOOK A MARKET SHARE OF ROUGHLY 13 % IN THE FEDERAL REPUBLIC OF GERMANY , THE MARKET PRINCIPALLY AFFECTED BY SUCH IMPORTS ; WHEREAS THE RESALE PRICES IN THE COMMUNITY OF TUBES ORIGINATING IN ROMANIA UNDERCUT THOSE OF LIKE PRODUCTS MADE BY COMMUNITY MANUFACTURERS IN THE PRINCIPAL MARKET CONCERNED BY BETWEEN 12 % AND 16 % , ACCORDING TO THE INFORMATION IN THE COMMISSION ' S POSSESSION ; WHEREAS THE CONSEQUENT IMPACT ON THE COMMUNITY INDUSTRY IN THIS MARKET HAS HELPED TO DEPRESS COMMUNITY PRICES , MAKING IT IMPOSSIBLE , AT PRESENT TO COVER PRODUCTION COSTS ; WHEREAS THE COMMISSION HAS EXAMINED WHETHER INJURY HAD BEEN CAUSED BY OTHER FACTORS ADVERSELY AFFECTING THE COMMUNITY INDUSTRY ; WHEREAS THE VOLUME AND PRICES OF OTHER IMPORTS OF THE PRODUCT IN QUESTION , PRINCIPALLY FROM SPAIN , HAVE BEEN CONSIDERED ; WHEREAS IT HAD BEEN NOTED THAT SUCH IMPORTS , FOLLOWING CONSULTATIONS WITH THE SPANISH CIRCLES INVOLVED , WILL CARRY PRICES WHICH DO NOT CAUSE INJURY TO THE COMMUNITY INDUSTRY ; WHEREAS THE COMMISSION HAS TAKEN ACCOUNT OF OTHER FACTORS , IN PARTICULAR THE STAGNATION OF DEMAND ; WHEREAS IT CONSIDERS THAT THE ADVERSE EFFECTS OF THIS SHOULD NOT BE ATTRIBUTED TO THE IMPORTS IN QUESTION ; WHEREAS THE PRELIMINARY EXAMINATION OF THE FACTS SHOWS THE EXISTENCE OF DUMPING , AND THERE IS SUFFICIENT EVIDENCE OF CONSEQUENT INJURY ; WHEREAS AFTER BEING INFORMED OF THE MAIN FINDINGS OF THE PRELIMINARY INVESTIGATION AND COMMENTING ON THEM , THE EXPORTER CONCERNED , NAMELY THE EXPORTING BODY IN ROMANIA ( METALIMPORTEXPORT , BUCHAREST ), HAS OFFERED UNDERTAKINGS ; WHEREAS THE EFFECT OF THE SAID UNDERTAKINGS WILL BE TO INCREASE THE PRICES OF IMPORTS INTO THE COMMUNITY ; WHEREAS THE COMMISSION HAS PROVISIONALLY DETERMINED THAT IMPLEMENTATION OF THOSE UNDERTAKINGS WOULD NEUTRALIZE THE INJURIOUS EFFECTS OF THE IMPORTS IN QUESTION AND THAT IT IS NOT NOW NECESSARY TO TAKE PROTECTIVE ACTION IN RESPECT OF IMPORTS FROM ROMANIA ; WHEREAS THE COMMISSION IS RESPONSIBLE FOR ENSURING THAT THE UNDERTAKINGS ARE STRICTLY COMPLIED WITH , IN PARTICULAR BY CARRYING OUT PERIODICALLY THE NECESSARY CHECKS AND INSPECTIONS ; WHEREAS THE DECISION TO ACCEPT THESE UNDERTAKINGS MAY BE RECONSIDERED SHOULD THE COMMISSION , ON THE BASIS OF THE INFORMATION IN ITS POSSESSION , CONSIDER THIS NECESSARY ; WHEREAS , IN PARTICULAR , SHOULD THE SAID UNDERTAKINGS NOT BE PASSED ON TO THE COMMUNITY MARKET AND HENCE FAIL TO ELIMINATE THE INJURY BEING CAUSED TO COMMUNITY PRODUCERS , A SUGGESTION COULD BE MADE TO AMEND THE SAID UNDERTAKINGS , OR A DECISION TAKEN TO DENOUNCE THEM ; WHEREAS IN THESE CIRCUMSTANCES , THE UNDERTAKINGS OFFERED ARE ACCEPTABLE AND THE PROCEEDING MAY THEREFORE BE TERMINATED WITHOUT IMPOSITION OF ANTI-DUMPING DUTIES , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMISSION HEREBY ACCEPTS THE UNDERTAKINGS GIVEN BY THE EXPORTING BODY IN ROMANIA ( METALIMPORTEXPORT , BUCHAREST ) IN CONNECTION WITH THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF CERTAIN WELDED TUBES ( GAS PIPE ) AND OTHER WELDED TUBES OF AN EXTERNAL DIAMETER OF MORE THAN 168.3 MM BUT NOT MORE THAN 406.4 MM ( NIMEXE CODES 73.18-62 , 64 , 82 ; COMMON CUSTOMS TARIFF SUBHEADING EX 73.18 C ), ORIGINATING IN ROMANIA . ARTICLE 2 THE ANTI-DUMPING PROCEEDING IS HEREBY TERMINATED IN RESPECT OF IMPORTS OF THE PRODUCTS REFERRED TO IN ARTICLE 1 . DONE AT BRUSSELS , 17 SEPTEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT